DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 07/07/2022 is acknowledged by the Examiner. 

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-3, 6-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 8-9 and 12-13 of U.S. Patent No. 11,323,224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader scope of claims 1-3, 6-10 and 12-14 of the instant application are fully disclosed by the narrower scope of claims 1-2, 5-6, 8-9 and 12-13 of U.S. Patent No. 11,323,224 B2.

Instant Application 17/713,792
U.S. Patent No. 11,323,224 B2
Claim 1: A method in a wireless device for receiving information on a physical downlink control channel, PDCCH, signaled by a network node, the PDCCH being mapped to resource elements of a time-frequency grid, by configuring resource element groups, REGs, each REG spanning one orthogonal frequency division multiplex, OFDM, symbol, the method comprising: receiving the PDCCH from the network node on one of a plurality of sets of physical resource blocks, PRBs, the PDCCH being at least two OFDM symbols.
Claim 1: A method in a wireless device for receiving information on a physical downlink control channel, PDCCH, signaled by a network node, the PDCCH being mapped to resource elements of a time-frequency grid, by configuring resource element groups, REGs, each REG spanning only one OFDM symbol, the method comprising: receiving radio resource control, RRC, signaling from the network node, the RRC signaling indicating to the wireless device to use a PDCCH resource block set with one of a distributed mapping or a localized mapping of control channel elements, CCEs, to REGs; receiving the PDCCH from the network node on one of a plurality of sets of physical resource blocks, PRBs, the PDCCH being at least two OFDM symbols, the PDCCH including at least one CCE, the at least one CCE being mapped to a subset of the REGs based on: for RRC signaling indicating a distributed mapping: the subset of the REGs being distributed in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs; and for RRC signaling indicating a localized mapping: the subset of the REGs being localized in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs.
Claim 2: The method of claim 1, wherein the REGs are configured to be one of localized in a frequency domain and distributed in the frequency domain; and wherein, for REGs configured to be distributed in the frequency domain, the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs.
Claim 1: A method in a wireless device for receiving information on a physical downlink control channel, PDCCH, signaled by a network node, the PDCCH being mapped to resource elements of a time-frequency grid, by configuring resource element groups, REGs, each REG spanning only one OFDM symbol, the method comprising: receiving radio resource control, RRC, signaling from the network node, the RRC signaling indicating to the wireless device to use a PDCCH resource block set with one of a distributed mapping or a localized mapping of control channel elements, CCEs, to REGs; receiving the PDCCH from the network node on one of a plurality of sets of physical resource blocks, PRBs, the PDCCH being at least two OFDM symbols, the PDCCH including at least one CCE, the at least one CCE being mapped to a subset of the REGs based on: for RRC signaling indicating a distributed mapping: the subset of the REGs being distributed in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs; and for RRC signaling indicating a localized mapping: the subset of the REGs being localized in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs.
Claim 3: The method of Claim 1, wherein a REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH.
Claim 2: The method of claim 1, wherein each REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH.
Claim 5: A wireless device for receiving information on a physical downlink control channel, PDCCH, signaled by a network node, the PDCCH being mapped to resource elements of a time-frequency grid, by configuring resource element groups, REGs, each REG spanning one orthogonal frequency division multiplex, OFDM, symbol, the wireless device comprising: a transceiver configured to receive the PDCCH from the network node on one of a plurality of sets of physical resource blocks, PRBs, the PDCCH being at least two OFDM symbols.
Claim 5: A wireless device for receiving information on a physical downlink control channel, PDCCH, signaled by a network node, the PDCCH being mapped to resource elements of a time-frequency grid, by configuring resource element groups, REGs, each REG spanning only one orthogonal frequency division multiplex, OFDM, symbol, the wireless device comprising: a transceiver configured to: receive radio resource control, RRC, signaling from the network node, the RRC signaling indicating to the wireless device to use a PDCCH resource block set with one of a distributed mapping or a localized mapping of control channel elements, CCEs, to REGs; receive the PDCCH from the network node on one of a plurality of sets of physical resource blocks, PRBs, the PDCCH being at least two OFDM symbols, the PDCCH including at least one CCE, the at least one CCE being mapped to a subset of the REGs based on: for RRC signaling indicating a distributed mapping: the subset of the REGs being distributed in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs; and for RRC signaling indicating a localized mapping: the subset of the REG being localized in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs.
Claim 6: The wireless device of claim 5, wherein the REGs are configured to be one of localized in a frequency domain and distributed in the frequency domain; and wherein, for REGs configured to be distributed in the frequency domain, the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs.
Claim 5: A wireless device for receiving information on a physical downlink control channel, PDCCH, signaled by a network node, the PDCCH being mapped to resource elements of a time-frequency grid, by configuring resource element groups, REGs, each REG spanning only one orthogonal frequency division multiplex, OFDM, symbol, the wireless device comprising: a transceiver configured to: receive radio resource control, RRC, signaling from the network node, the RRC signaling indicating to the wireless device to use a PDCCH resource block set with one of a distributed mapping or a localized mapping of control channel elements, CCEs, to REGs; receive the PDCCH from the network node on one of a plurality of sets of physical resource blocks, PRBs, the PDCCH being at least two OFDM symbols, the PDCCH including at least one CCE, the at least one CCE being mapped to a subset of the REGs based on: for RRC signaling indicating a distributed mapping: the subset of the REGs being distributed in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs; and for RRC signaling indicating a localized mapping: the subset of the REG being localized in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs.
Claim 7: The wireless device of claim 5, wherein a REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH.
Claim 6: The wireless device of claim 5, wherein each REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH.
Claim 8: A method in a network node for mapping a physical downlink control channel, PDCCH, to resource elements of a time-frequency grid, the method comprising: determining available time-frequency resources to be configured as resource element groups, REGs; and configuring REGs within a physical resource block, PRB, to map the PDCCH to the resource elements, each REG spanning one orthogonal frequency division multiplex, OFDM, symbol, the PDCCH being at least two OFDM symbols.
Claim 8: A method in a network node for mapping a physical downlink control channel, PDCCH, to resource elements of a time-frequency grid, the method comprising: determining available time-frequency resources to be configured as resource element groups, REGs; configuring a wireless device with radio resource control, RRC, signaling, the RRC signaling indicating to the wireless device to use a PDCCH resource block set with one of a distributed mapping or a localized mapping of control channel elements, CCEs, to REGs; and configuring REGs within a physical resource block, PRB, to map the PDCCH to the resource elements, each REG spanning only one orthogonal frequency division multiplex, OFDM, symbol, the PDCCH being at least two OFDM symbols, the PDCCH including at least one CCE, the at least one CCE being mapped to a subset of the REGs based on: for RRC signaling indicating a distributed mapping: the subset of the REGs being distributed in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs; and for RRC signaling indicating a localized mapping: the subset of the REGs being localized in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs.
Claim 9: The method of claim 8, wherein the REGs are configured to be one of localized in a frequency domain and distributed in the frequency domain; and wherein, for REGs configured to be distributed in the frequency domain, the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs.
Claim 8: A method in a network node for mapping a physical downlink control channel, PDCCH, to resource elements of a time-frequency grid, the method comprising: determining available time-frequency resources to be configured as resource element groups, REGs; configuring a wireless device with radio resource control, RRC, signaling, the RRC signaling indicating to the wireless device to use a PDCCH resource block set with one of a distributed mapping or a localized mapping of control channel elements, CCEs, to REGs; and configuring REGs within a physical resource block, PRB, to map the PDCCH to the resource elements, each REG spanning only one orthogonal frequency division multiplex, OFDM, symbol, the PDCCH being at least two OFDM symbols, the PDCCH including at least one CCE, the at least one CCE being mapped to a subset of the REGs based on: for RRC signaling indicating a distributed mapping: the subset of the REGs being distributed in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs; and for RRC signaling indicating a localized mapping: the subset of the REGs being localized in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs.
Claim 10: The method of Claim 8, wherein an REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH.
Claim 9: The method of claim 8, wherein each REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH.
Claim 12: A network node for mapping a physical downlink control channel, PDCCH, to resource elements of a time-frequency grid, the network node comprising: processing circuitry configured to: determine available time-frequency resources to be configured as resource element groups, REGs; and configure REGs within a physical resource block, PRB, to map the PDCCH to the resource elements, each REG spanning one orthogonal frequency division multiplex, OFDM, symbol, the PDCCH being at least two OFDM symbols.
Claim 12: A network node for mapping a physical downlink control channel, PDCCH, to resource elements of a time-frequency grid, the network node comprising: processing circuitry configured to: determine available time-frequency resources to be configured as resource element groups, REGs; configure a wireless device with radio resource control, RRC, signaling, the RRC signaling indicating to the wireless device to use a PDCCH resource block set with one of a distributed mapping or a localized mapping of control channel elements, CCEs, to REGs; and configure REGs within a physical resource block, PRB, to map the PDCCH to the resource elements, each REG spanning only one orthogonal frequency division multiplex, OFDM, symbol, the PDCCH being at least two OFDM symbols, the PDCCH including at least one CCE, the at least one CCE being mapped to a subset of the REGs based on: for RRC signaling indicating a distributed mapping: the subset of the REGs being distributed in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs; and for RRC signaling indicating a localized mapping: the subset of the REGs being localized in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs.
Claim 13: The network node of Claim 12, wherein the REGs are configured to be one of localized in a frequency domain and distributed in the frequency domain; wherein, for REGs configured to be distributed in the frequency domain, the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs.
Claim 12: A network node for mapping a physical downlink control channel, PDCCH, to resource elements of a time-frequency grid, the network node comprising: processing circuitry configured to: determine available time-frequency resources to be configured as resource element groups, REGs; configure a wireless device with radio resource control, RRC, signaling, the RRC signaling indicating to the wireless device to use a PDCCH resource block set with one of a distributed mapping or a localized mapping of control channel elements, CCEs, to REGs; and configure REGs within a physical resource block, PRB, to map the PDCCH to the resource elements, each REG spanning only one orthogonal frequency division multiplex, OFDM, symbol, the PDCCH being at least two OFDM symbols, the PDCCH including at least one CCE, the at least one CCE being mapped to a subset of the REGs based on: for RRC signaling indicating a distributed mapping: the subset of the REGs being distributed in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs; and for RRC signaling indicating a localized mapping: the subset of the REGs being localized in groups of REGs, each group of REGs being mapped to frequency-consecutive PRBs.
Claim 14: The network node of Claim 12, wherein an REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH.
Claim 13: The network node of claim 12, wherein each REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 3, 5, 7-8, 10, 12, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG1 #86 R1-1610323; Title: Design aspects of sPDCCH; Agenda Item: 7.2.10.2.1; Source: Ericsson; Document for: Discussion, Decision; Location and Date: Lisbon, Portugal October 10-14, 2016, consisting of 3-pages (as cited in the IDS dated 07/07/2022) hereafter Ericsson in view of in view of Feng et al, US 2014/0307693 (as cited in the IDS dated 07/07/2022) hereafter Feng.

As for claim 1, Ericsson discloses:
A method in a wireless device for receiving information on a physical downlink control channel, PDCCH, signaled by a network node (Ericsson, Introduction, Receiving/informing the PDCCH downlink from the eNB), the PDCCH being mapped to resource elements of a time-frequency grid (Ericsson, page 2, section 2.1.2, The sPDCCH with a sTTI timing slot and within the frequency domain/band), by configuring resource element groups, REGs (Ericsson, page 2, lines 21-30, “localized”, The SPDCCH resource allocation by configuring sREGs), the method comprising: 
receiving the PDCCH from the network node (Ericsson, Introduction, Receiving/informing the PDCCH downlink from the eNB) on one of a PRB (Ericsson, on pages 1-2 the section 2.1.1, The sPDCCH using a PRB), the PDCCH being at least two OFDM symbols (Ericsson, Introduction, page 2, 2.1.2, lines 1-7,The PDCCH being mapped to two OFDM symbols),

Ericsson does not explicitly disclose each REG spanning one orthogonal frequency division multiplex, OFDM, symbol.

However, Feng discloses each REG spanning only one orthogonal frequency division multiplex, OFDM, symbol (Feng, [0018], The REG exists in only one OFDM while the PDCCH is transmitted in two OFDM symbols and/or The REG exists in only one OFDM while the PDCCH is transmitted in three OFDM symbols).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine teachings of Ericsson with each REG spanning one orthogonal frequency division multiplex, OFDM, symbol as taught by Feng to provide improved transmission and monitoring of the PDCCH (Feng, [0055]).

As for claim 3, Ericsson discloses:
The REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH (Ericsson, 2.1.2, lines 1-25, The sREG consists of a PRB within a given OFDM symbol including REs applied to DMRS).

As for claim 5, Ericsson discloses:
A wireless device for receiving information on a physical downlink control channel, PDCCH, signaled by a network node, (Ericsson, Introduction, The UE receiving/informing the PDCCH downlink from the eNB), the PDCCH being mapped to resource elements of a time-frequency grid (Ericsson, page 2, section 2.1.2, The sPDCCH with a sTTI timing slot and within the frequency domain/band), by configuring resource element groups, REGs (Ericsson, page 2, lines 21-30, “localized”, The SPDCCH resource allocation by configuring sREGs), the wireless device comprising: 
a transceiver configured to receive the PDCCH from the network node (Ericsson, Introduction, Receiving/informing the PDCCH downlink from the eNB. It is well-known that a UE includes a transceiver for transmitting/receiving communications) on one of a PRB (Ericsson, on pages 1-2 the section 2.1.1, The sPDCCH using a PRB), the PDCCH being at least two OFDM symbols (Ericsson, Introduction, page 2, 2.1.2, lines 1-7,The PDCCH being mapped to two OFDM symbols).

Ericsson does not explicitly disclose each REG spanning one orthogonal frequency division multiplex, OFDM, symbol.

However, Feng discloses each REG spanning only one orthogonal frequency division multiplex, OFDM, symbol (Feng, [0018], The REG exists in only one OFDM while the PDCCH is transmitted in two OFDM symbols and/or The REG exists in only one OFDM while the PDCCH is transmitted in three OFDM symbols).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine teachings of Ericsson with each REG spanning one orthogonal frequency division multiplex, OFDM, symbol as taught by Feng to provide improved transmission and monitoring of the PDCCH (Feng, [0055]).

As for claim 7, Ericsson discloses:
The REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH (Ericsson, 2.1.2, lines 1-25, The sREG consists of a PRB within a given OFDM symbol including REs applied to DMRS).

As for claim 8, Ericsson discloses:
A method in a network node (Ericsson, Introduction, The eNB) for mapping a physical downlink control channel, PDCCH, to resource elements of a time-frequency grid (Ericsson, page 2, section 2.1.2, The sPDCCH with a sTTI timing slot and within the frequency domain/band), the method comprising: 
determining available time-frequency resources to be configured as resource element groups, REGs (Ericsson, pages 1-2 section 2.1.1, page 2 section 2.1.2, Determining/configuring the sTTI timing slot and within the frequency domain/band); and 
configuring REGs within a physical resource block, PRB, to map the PDCCH to the resource elements (Ericsson, page 2, 2.1.2. lines 26-30, “localized”, The sREGs can be localized in the frequency domain), the PDCCH being at least two OFDM symbols (Ericsson, Introduction, page 2, 2.1.2, lines 1-7,The PDCCH being mapped to two OFDM symbols).

Ericsson does not explicitly disclose each REG spanning one orthogonal frequency division multiplex, OFDM, symbol.

However, Feng discloses each REG spanning only one orthogonal frequency division multiplex, OFDM, symbol (Feng, [0018], The REG exists in only one OFDM while the PDCCH is transmitted in two OFDM symbols and/or The REG exists in only one OFDM while the PDCCH is transmitted in three OFDM symbols).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine teachings of Ericsson with each REG spanning one orthogonal frequency division multiplex, OFDM, symbol as taught by Feng to provide improved transmission and monitoring of the PDCCH (Feng, [0055]).

As for claim 10, Ericsson discloses:
The REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH (Ericsson, 2.1.2, lines 1-25, The sREG consists of a PRB within a given OFDM symbol including REs applied to DMRS).

As for claim 12, Ericsson discloses:
A network node (Ericsson, Introduction, The eNB. It is well-known that an eNB includes a processor) for mapping a physical downlink control channel, PDCCH, to resource elements of a time-frequency grid, the network node comprising: 
processing circuitry (Ericsson, Introduction, The eNB. It is well-known that an eNB includes a processor) configured to: 
determine available time-frequency resources to be configured as resource element groups, REGs (Ericsson, pages 1-2 section 2.1.1, page 2 section 2.1.2, Determining/configuring the sTTI timing slot and within the frequency domain/band); and 
configure REGs within a physical resource block, PRB, to map the PDCCH to the resource elements (Ericsson, page 2, 2.1.2. lines 26-30, “localized”, The sREGs can be localized in the frequency domain), the PDCCH being at least two OFDM symbols (Ericsson, Introduction, page 2, 2.1.2, lines 1-7,The PDCCH being mapped to two OFDM symbols).

Ericsson does not explicitly disclose each REG spanning one orthogonal frequency division multiplex, OFDM, symbol.

However, Feng discloses each REG spanning only one orthogonal frequency division multiplex, OFDM, symbol (Feng, [0018], The REG exists in only one OFDM while the PDCCH is transmitted in two OFDM symbols and/or The REG exists in only one OFDM while the PDCCH is transmitted in three OFDM symbols).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine teachings of Ericsson with each REG spanning one orthogonal frequency division multiplex, OFDM, symbol as taught by Feng to provide improved transmission and monitoring of the PDCCH (Feng, [0055]).

As for claim 14, Ericsson discloses:
The REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH (Ericsson, 2.1.2, lines 1-25, The sREG consists of a PRB within a given OFDM symbol including REs applied to DMRS).

As for claim 15, Ericsson discloses:
The sREG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for at least one of cell-specific reference signals, CRS (Ericsson, page 2 in section 2.1.2, Using 1 OFDM symbol for CRS), and demodulation reference signals, DMRS, applied to CRS-based sPDCCH (Ericsson, 2.1.2, lines 1-25, The REs applied to DMRS) and CRS-based sPDCCH. 

As for claim 16, Ericsson discloses:
The sREGs are configured to be one of localized in a frequency domain (Ericsson, 2.1.2, lines 26-30, The sREG can localized in a frequency domain).

As for claim 20, Ericsson discloses:
The 1 OFDM symbol sPDCCH is defined for cell-specific reference symbol, CRS, based transmissions (Ericsson, page 2 in section 2.1.2, Using 1 OFDM symbol for CRS-based sPDCCH).

6.	Claims 2, 6, 9, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG1 #86 R1-1610323; Title: Design aspects of sPDCCH; Agenda Item: 7.2.10.2.1; Source: Ericsson; Document for: Discussion, Decision; Location and Date: Lisbon, Portugal October 10-14, 2016, consisting of 3-pages in view of Feng et al, US 2014/0307693, as applied to claims 1, 5, 8 and 12 above, and further in view of Nakashima et al, US 2015/0131565 (as cited in the IDS dated 07/07/2022) hereafter Nakashima.

As for claim 2, Ericsson discloses:
The REGs are configured to be one of localized in a frequency domain (Ericsson, page 2, 2.1.2. lines 26-30, “localized”, The sREGs can be localized in the frequency domain) and distributed in the frequency domain (Ericsson, page 2, 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, Distributed placement of the sREGs); and wherein, for REGs configured to be distributed in the frequency domain (Ericsson, page 2, lines 25-30, “localized”, on page 3 “Proposal 4” & “Proposal 5”, The sREGS being configured in the localized frequency domain).

The combination of Ericsson and Feng does not explicitly disclose one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs.

However, Nakashima discloses one of a plurality of sets of physical resource blocks, PRBs (Nakashima, FIG. 18, [0131], One pair of PRBs includes 2 PRBs which are consecutive in the frequency domain) and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs (Nakashima, FIG. 21, [0140], Each group of 16 eREGs are mapped to adjacent/consecutive PRB pairs (W, X, Y, Z)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Ericsson and Feng with one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs as taught by Nakashima to improve the frequency utilization efficiency.

As for claim 6, Ericsson discloses:
The REGs are configured to be one of localized in a frequency domain (Ericsson, page 2, 2.1.2. lines 26-30, “localized”, The sREGs can be localized in the frequency domain) and distributed in the frequency domain (Ericsson, page 2, 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, Distributed placement of the sREGs); and wherein, for REGs configured to be distributed in the frequency domain (Ericsson, page 2, lines 25-30, “localized”, on page 3 “Proposal 4” & “Proposal 5”, The sREGS being configured in the localized frequency domain).

The combination of Ericsson and Feng does not explicitly disclose one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs.

However, Nakashima discloses one of a plurality of sets of physical resource blocks, PRBs (Nakashima, FIG. 18, [0131], One pair of PRBs includes 2 PRBs which are consecutive in the frequency domain) and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs (Nakashima, FIG. 21, [0140], Each group of 16 eREGs are mapped to adjacent/consecutive PRB pairs (W, X, Y, Z)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Ericsson and Feng with one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs as taught by Nakashima to improve the frequency utilization efficiency.

As for claim 9, Ericsson discloses:
The REGs are configured to be one of localized in a frequency domain (Ericsson, page 2, 2.1.2. lines 26-30, “localized”, The sREGs can be localized in the frequency domain) and distributed in the frequency domain (Ericsson, page 2, 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, Distributed placement of the sREGs); and wherein, for REGs configured to be distributed in the frequency domain (Ericsson, page 2, lines 25-30, “localized”, on page 3 “Proposal 4” & “Proposal 5”, The sREGS being configured in the localized frequency domain).

The combination of Ericsson and Feng does not explicitly disclose one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs.

However, Nakashima discloses one of a plurality of sets of physical resource blocks, PRBs (Nakashima, FIG. 18, [0131], One pair of PRBs includes 2 PRBs which are consecutive in the frequency domain) and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs (Nakashima, FIG. 21, [0140], Each group of 16 eREGs are mapped to adjacent/consecutive PRB pairs (W, X, Y, Z)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Ericsson and Feng with one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs as taught by Nakashima to improve the frequency utilization efficiency.

As for claim 13, Ericsson discloses:
The REGs are configured to be one of localized in a frequency domain (Ericsson, page 2, 2.1.2. lines 26-30, “localized”, The sREGs can be localized in the frequency domain) and distributed in the frequency domain (Ericsson, page 2, 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, Distributed placement of the sREGs); and wherein, for REGs configured to be distributed in the frequency domain (Ericsson, page 2, lines 25-30, “localized”, on page 3 “Proposal 4” & “Proposal 5”, The sREGS being configured in the localized frequency domain).

The combination of Ericsson and Feng does not explicitly disclose one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs.

However, Nakashima discloses one of a plurality of sets of physical resource blocks, PRBs (Nakashima, FIG. 18, [0131], One pair of PRBs includes 2 PRBs which are consecutive in the frequency domain) and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs (Nakashima, FIG. 21, [0140], Each group of 16 eREGs are mapped to adjacent/consecutive PRB pairs (W, X, Y, Z)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Ericsson and Feng with one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs as taught by Nakashima to improve the frequency utilization efficiency.

As for claim 19, Ericsson discloses:
One of localized and distributed short control channel elements, sCCE to sREG mapping (Ericsson, page 2, 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, The PDCCU with distributed or localized of resource element placement to sREGs).

The combination of Ericsson and Feng does not explicitly disclose configuring an sPDCCH PRB set with at least: a set of PRBs.

However, Nakashima discloses configuring an sPDCCH PRB set with at least: a set of PRBs (Nakashima, FIG. 18, [0131], One pair of PRBs includes 2 PRBs which are consecutive in the frequency domain).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Ericsson and Feng with configuring an sPDCCH PRB set with at least: a set of PRBs; and one of localized and distributed short control channel elements, sCCE to sREG mapping as taught by Nakashima to improve the frequency utilization efficiency.

7.	Claims 4, 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG1 #86 R1-1610323; Title: Design aspects of sPDCCH; Agenda Item: 7.2.10.2.1; Source: Ericsson; Document for: Discussion, Decision; Location and Date: Lisbon, Portugal October 10-14, 2016, consisting of 3-pages hereafter Ericsson in view of Feng et al, US 2014/0307693 hereafter Feng, as applied to claims 1 and 8 above, and further in view of Chun et al, US 2014/0301238 (as cited in the IDS dated 07/07/2022)  hereafter Chun. 

As for claim 4, Ericsson discloses:
PDCCH resource block set with one of distributed or localized mapping of control channel elements, CCE, to REGs (Ericsson, page 2, 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, The PDCCU with distributed or localized of resource element placement to sREGs).

The combination of Ericsson and Feng does not explicitly disclose configuring the wireless device by radio resource control, RRC, signaling to use a demodulation reference signal, DMRS, based PDCCH resource block set.

However, Chun discloses configuring the wireless device by radio resource control, RRC, signaling to use a demodulation reference signal, DMRS, based PDCCH resource block set (Chun, [0126], Informing/configuring the UE by RRC to use the DMRS based on the e-PDDCH region with RB/resource blocks/control channel elements).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Ericsson and Feng with configuring the wireless device by radio resource control, RRC, signaling to use a demodulation reference signal, DMRS, based PDCCH resource block set as taught by Chun to improve performance of the wireless communication system Chun, [0006], [0055]).

As for claim 11, Ericsson discloses:
PDCCH resource block set with one of distributed or localized mapping of control channel elements, CCE, to REGs (Ericsson, page 2, 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, The PDCCU with distributed or localized of resource element placement to sREGs).

The combination of Ericsson and Feng does not explicitly disclose configuring the wireless device by radio resource control, RRC, signaling to use a demodulation reference signal, DMRS, based PDCCH resource block set.

However, Chun discloses configuring the wireless device by radio resource control, RRC, signaling to use a demodulation reference signal, DMRS, based PDCCH resource block set (Chun, [0126], Informing/configuring the UE by RRC to use the DMRS based on the e-PDDCH region with RB/resource blocks/control channel elements).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Ericsson and Feng with configuring the wireless device by radio resource control, RRC, signaling to use a demodulation reference signal, DMRS, based PDCCH resource block set as taught by Chun to improve performance of the wireless communication system Chun, [0006], [0055]).

As for claim 17, Ericsson discloses:
Configuring a wireless device to use a cell-specific reference signal, CRS, based sPDCCH resource block (Ericsson, on page 1, “2 Discussion” lines 1-3, 2.1.1 lines 1-5, Configuring the UE to use CRS based on transmission of sPDCCH) set with one of distributed or localized mapping of short control channel elements, sCCE, to sREGs (Ericsson, on page 2 in section 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, The sREG can have localized or distributed placement in a sCCE).

	Ericsson does not explicitly disclose configuring a wireless device by radio resource control, RRC signaling.

However, Chun discloses configuring the wireless device by radio resource control, RRC signaling (Chun, [0126], Informing/configuring the UE by RRC to use the DMRS based on the e-PDDCH region with RB/resource blocks/control channel elements).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Ericsson and Feng with configuring the wireless device by radio resource control, RRC signaling as taught by Chun to improve performance of the wireless communication system Chun, [0006], [0055]).

As for claim 18, Ericsson discloses:
Configuring a wireless device to use a demodulation reference signal, DMRS, based sPDCCH resource block set (Ericsson, on page 1, “2 Discussion” lines 1-3, 2.1.1 lines 1-15, Configuring the UE to use CRS based on transmission of sPDCCH with one of distributed or localized mapping of short control channel elements, sCCE, to sREGs (Ericsson, on page 2 in section 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, The sREG can have localized or distributed placement in a sCCE).

Ericsson does not explicitly disclose configuring a wireless device by radio resource control, RRC signaling.

However, Chun discloses configuring the wireless device by radio resource control, RRC signaling (Chun, [0126], Informing/configuring the UE by RRC to use the DMRS based on the e-PDDCH region with RB/resource blocks/control channel elements).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Ericsson and Feng with configuring the wireless device by radio resource control, RRC signaling as taught by Chun to improve performance of the wireless communication system Chun, [0006], [0055]).

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Seo et al, US 2015/0181568 paragraph [0140] discloses allow different search spaces to be positioned in different resources, information about resource sets (e.g., ECCEs, EREGs) in each search space may be signaled. This information may include information (position, the number, and the like) about the PRB pairs belonging to a corresponding search space, the number of resource sets in each PRB pair.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469